Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (hereinafter Seo, JP 2014-153506).
For claim 1: Seo discloses an image forming apparatus figs. 1, 14 comprising:
an image forming portion (20Y-20K) that forms a toner image on a recording material according to image information about a desired image, figs. 3-4;
a fixing portion 14 that has a heater unit including a heater and that fixes, onto the recording material, the toner image formed on the recording material, by heat from the heater, the heater being capable of changing a heat generating region in a direction perpendicular to a conveying direction of the recording material, figs 2-3, [0016, 0026-0030];
(Examiner’s note: claim limitations employs phrase “CAPABLE OF” is typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform).
a control portion that controls the heater [0026]; and
an image adding portion that adds a predetermined/ any additional image to the desired image, (any of additional image forming portions 20Y-20K can be seen as an additional image adding portion; also the implicit printing engine of the image forming apparatus can be seen as an additional image adding portion whereby the image in Figs. 4b, c can be seen as the   additional image, the surrounding text being the desired image),
wherein the control portion sets the heat generating region according to a width of the desired image in the direction perpendicular to the conveying direction or a width of the recording material in the direction perpendicular to the conveying direction [0027-0030], and
the width of the predetermined/ any additional image added by the image adding portion in the direction perpendicular to the conveying direction is equal to or less than the width of the heat generating region in the direction perpendicular to the conveying direction, (as can be seen in figs. 4b-c additional images stretching in the longitudinal and the conveying directions, so that all of the predetermined additional image passes through the heat generating region, figs. 4a-c, [0026-0030]).
Examiner’s note: the width of the predetermined/ any additional image added by the image adding portion would inherently be equal to or less than the width of the heat generating region in order to produce a printout of a combined image, otherwise an unfixed image (portions of the additional image outside the heat generating region) will be smeared or will not stuck at all to the recording material.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852